NOTE PURCHASE AGREEMENT PURCHASE AGREEMENT (this “Agreement”) dated as of September 24, 2009, between RESOURCE AMERICA, INC., a Delaware Corporation (the “Company”), and (the “Purchaser”). W I T N E S S E T H: WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser desires to acquire from the Company, an aggregate of $ in principal amount of the Company’s 12% Senior Notes due 2012 in the form set forth in Exhibit A hereto (the "Notes") as provided herein; and WHEREAS, in connection with the issuance of the Notes to the Purchaser, the Company will issue to the Purchaser that number of warrants to acquire the Company’s common stock (the “Warrants”) as provided herein; NOW, THEREFORE, in consideration of the foregoing premises and the representations, warranties and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I Issuance of Notes and Warrants Section 1.1Issuance of Notes.On the basis of the representations, warranties, agreements and covenants herein contained and subject to the terms and conditions herein set forth, at Closing (defined below), (i) the Company agrees to issue to the Purchaser $ aggregate principal amount of Notes and (ii) the Purchaser agrees to pay to the Company the purchase price set forth in Schedule I hereto (the “Purchase
